Case 18-31754-5-mcr Doc 299-2 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
           Schedule 2 - Notice of Auction and Sale Hearing Page 1 of 4



                                  Schedule 2

                       Notice of Auction and Sale Hearing
Case 18-31754-5-mcr Doc 299-2 Filed 03/20/19 Entered 03/20/19 12:37:23                                     Desc
           Schedule 2 - Notice of Auction and Sale Hearing Page 2 of 4



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

In re:
                                                                               Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                               18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                    18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                       18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                       18-31756
 ATLANTA, LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                                   18-31757
 d/b/a Clarus Linen SystenZsl,
                                                                               Chapter 11 Cases
                                                     Debtors                   Jointly Administered




                           NOTICE OF AUCTION AND SALE HEARING


PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On March 13, 2019, debtors Centerstone Linen Services, LLC d/b/a Clarus Linen
 Systems ("Centerstone") and Atlas Health Care Linen Services Co., d/b/a Clarus Linen Systems
("Atlas") (collectively, the "Debtors"), debtors and debtors in possession filed the Motion by
 Debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems and Atlas Health Care
 Linen Services Co. d/b/a Clarus Linen Systems for Orders (A)(i) Authorizing the Sale of
 Substantially All of the Debtors' Assets Free and Clear of All Liens, Claims, Interests and
 Encumbrances, Subject to the Terms of the Asset Purchase Agreement and Subject to HigheN
 and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase
 Agreement With Linen Newco LLC; and (iii) Authorizing the Debtors to Consummate All
 Transactions Related to the Proposed Sale; (B)Approving Bidding Procedures and Other
 Related Relief,• and (C) Authorizing the Debtors to Assume Certain Executory Contracts and
 Unexpired Leases and Assign Such Contracts and Leases to Purchaser Linen Newco LLC (the
"Sale Motion").2


'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems ($284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").
                                                                                                          Sale
Z Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion and/or the Bidding Procedures Order, as applicable.


                                                                                                          3305597.3
Case 18-31754-5-mcr Doc 299-2 Filed 03/20/19 Entered 03/20/19 12:37:23                                 Desc
           Schedule 2 - Notice of Auction and Sale Hearing Page 3 of 4



         2.     The Debtors are seeking to sell substantially all of their assets located at 60 Grider
 Street, Buffalo, New York 14215 (the "Buffalo Assets") and 414 West Taylor Street, Syracuse,
 New York 13202 (the "Syracuse Assets") (collectively, the "Purchased Assets") to the
 Successful Bidders) or Backup Bidder(s).3 Approval of the sale of the Buffalo Assets, the
 Syracuse Assets or the Purchased Assets to either the Successful Bidders) or Backup Bidders)
 may result in, among other things, the assumption, assignment and/or transfer by the Debtors of
 certain executory contracts and leases (the "Assigned Contracts"). If you are a party to an
 Assigned Contract with the Debtors, you will receive a separate notice that contains relevant
 dates and other information that may impact you as a party to an Assigned Contract.

        3.      On March 20, 2019, the United States Bankruptcy Court for the Northern District
of New York (the "Bankruptcy Court") entered an order approving bidding procedures and
granting other relief related to the Debtors' proposed sale (the "Bidding Procedures Order").
The Bidding Procedures approved by the Court are attached as Schedule 1 to the Bidding
Procedures Order. Pursuant to the Bidding Procedures Order, if the Debtors receive more than
one Qualified Bid for the Purchased Assets, the Buffalo Assets or the Syracuse Assets, an
Auction for those Assets shall take place on April 15, 2019, at 10:00 a.m. (prevailing Eastern
Time) at the offices of Bond, Schoeneck &King, PLLC, One Lincoln Center, Syracuse, New
York. Only parties that have submitted a Qualified Bid in accordance with the Bidding
Procedures by no later than April 11, 2019 at 4:00 p.m. (prevailing Eastern Time)(the "Bid
Deadline") may participate at the Auction. Any party that wishes to take part in this process and
submit a bid for the Purchased Assets, the Buffalo Assets or the Syracuse Assets must submit its
bid prior to the Bid Deadline and in accordance with the Bidding Procedures.

         4.      The Sale Hearing to consider approval of the sales) of the Purchased Assets, the
 Buffalo Assets or the Syracuse Assets to the Successful Bidders) or Backup Bidder(s), free and
clear of all liens, claims and encumbrances, will be held before the Honorable Margaret
 Cangilos-Ruiz, Chief United States Bankruptcy Judge for the Northern District of New York, or
 such other judge as may be sitting in her stead, in the United States Courthouse, James Hanley
Federal Building, 100 South Clinton Street, Syracuse, New York on April 17,2019 at 1:00 p.m.
(prevailing Eastern Time), or at such other time thereafter as counsel may be heard. The Sale
 Hearing may be adjourned from time to time without further notice to creditors or parties in
 interest other than by announcement of the adjournment in open court on the date scheduled for
the Sale Hearing.

       5.       Objections, if any, to the sale, or the relief requested in the Sale Motion (other
than with respect to the assumption and assignment of the Assigned Contracts which are the
subject of a separate notice) must:(a) be in writing;(b) comply with the Bankruptcy Rules and
the Local Rules;(c) be filed with the clerk of the Bankruptcy Court for the Northern District of
New York (Syracuse Division), no later than 12:00 p.m. (prevailing Eastern Time) on April
16, 2019; and (d) be served upon, so as to be received on the same day by: (i) counsel for the
Debtors; (ii) the Office of the United States Trustee for the Northern District of New York; (iii)
counsel for the Purchaser; (iv) counsel for HSBC Bank USA, National Association; and (v)
counsel for the Committee. UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN

3 The Sale Motion identifies Linen Newco, LLC("Newco") as the "stalking horse" bidder and attaches a copy of an
Asset Purchase Agreement between the Debtors and Newco contemplating a sale ofthe Purchased Assets to Newco.

                                                                                                       3305597.3
Case 18-31754-5-mcr Doc 299-2 Filed 03/20/19 Entered 03/20/19 12:37:23                     Desc
           Schedule 2 - Notice of Auction and Sale Hearing Page 4 of 4



ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF
REQUESTED IN THE SALE MOTION WITHOUT FURTHER HEARING OR NOTICE.

        6.      This notice is subject to the fuller terms and conditions of the Sale Motion, the
Bidding Procedures Order, and the Bidding Procedures, which shall control in the event of any
conflict and the Debtors encourage parties in interest to review such documents in their entirety.
Parties interested in receiving more information regarding the sale of the Purchased Assets, the
Buffalo Assets or the Syracuse Assets, or in obtaining a copy of any of the foregoing documents,
may make a written request to counsel for the Debtors, Bond Schoeneck &King, PLLC, One
Lincoln Center, Syracuse, New York, 13202, Attn: Stephen A. Donato, Esq. and Camille W.
Hill, Esq. In addition, copies of the Sale Motion, the Bidding Procedures Order, the Bidding
Procedures and this Notice can be found on the Bankruptcy Court's electronic case management
website, http://ecf.nynb.uscourts.gov and are on file with the Clerk ofthe Bankruptcy Court.


Dated: March 20, 2019
       Syracuse, New York                    BOND,SCHOENECK &KING,PLLC


                                     I~
                                             Stephen A. Donato, Bar Roll No. 101522
                                             Camille W. Hill, Bar Roll No. 501876
                                             Andrew S. Rivera, Bar Roll No. 700712
                                             Office and Post Office Address:
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel:(315)218-8000
                                             Fax:(315)218-8100
                                             Email: sdonato~a~,bsk.com
                                                     chill ~bsk.com
                                                     arivera o,bsk.com


                                             Counsel to the Debtors and Debtors in Possession




                                                                                           3305597.3
